Title: From Thomas Jefferson to Benjamin Henry Latrobe, 16 January 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear  Sir 
                     
                     Washington. Jan. 16. 05.
                  
                  I inclose you the bill appropriating 110,000 D. for the South wing of the capitol & 20,000. for the North wing & other public buildings as it has past the H. of R. with only 17. dissenting votes. I have no reason to suppose it will fare worse with the Senate: but till it passes them it will not be safe to take any positive steps. I will endeavor to have it hurried there, and as soon as it passes will give you notice. I think your presence here will then be immediately necessary to settle the plan of the campaign, to contract for materials corresponding, & to put all such parts of the work in hand as can be done in winter. this will comprehend all the wooden & iron work. it will be the more necessary to agree on what is to be done as soon as the bill passes, because I shall go to Monticello about the 6th. of March & be absent a month. I think we must floor the representatives chamber, the Senate chamber, the clerks & committee rooms with the hexagon paving tile used in France, & to be imported from thence. should not the glass for the windows be also imported, or can it be made here as good?   the roof of this house is tight. but the ice blocking up of the apertures leading the water from the external to the internal gutturs deluges the rooms after a fall of snow. Lenox thinks of a remedy plausible and cheap. the great cistern of the water closets deluges us in time of rain, & the internal gutturs leak in some places. mr Lenox has been desired to ascertain the defects.—the stoves you have been so kind as to have packed for me will answer perfectly. they are to replace some Rumford stoves cast on my own plan, but which smoke so that I am obliged to give them up. I should be afraid to try others.—I have suggested to mr Peale, who is here, the making a polygraph to write on billet paper (8vo.) which will reduce it to about ⅓ the present size. this will be truly portable. Accept my friendly salutations & best wishes
                  
                     Th: Jefferson 
                     
                  
               